Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/010,038 is responsive to the after-final amendment filed on 11/15/2021 under AFCP2.0 in response to the Final Rejection of 09/13/2021. Claims 2 ad 4 have been amended and Claims 1, 3, 5, and 6 have been cancelled. Currently, Claims 2 and 4 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 11/15/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 2 and 4 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to a vehicle image recording system. 
The closest prior art found was Park et al. US 10,062,406 B2, hereinafter referred to as Park, as noted in the last office action dated 09/13/2021.  Park explicitly describes video masking “wherein the at least one camera includes a front camera configured to capture an image of a scene in front of the vehicle, and a vehicle interior camera configured to capture an image of a vehicle interior of the vehicle, the at least one processor of the server determines not to restore the personal information included in the acquired masked image generated by the front camera, and -2-Application No. 17/010,038the at least one processor of the server determines whether to restore the personal information included in the acquired masked image generated by the vehicle interior camera based on presence or absence of approval by an owner of the vehicle”. Although Park discloses restoring (i.e. unmasking) personal information in acquired masked images (e.g. Figs. 6 and 8) captured by a vehicle dashboard camera (Fig. 1 and col. 3 limes 5-9), Park does not explicitly teach determining whether to restore the personal information from captured images of an interior of a vehicle by an interior camera based on presence or absence of approval by an owner of the vehicle.  Even though Park can unmask images, the images are not of an interior of a vehicle as required. The closest Park comes to any form of approval to unmask images is when user device 600 (Fig. 6) transmits a request to manager device 601 to reproduce a video that has undergone a masking process (col. 7 lines 1-43).  Park’s “approval” could be when manager device 601 transmits a key for unmasking back to user device 600, however, this is not the same as presence or absence of approval by an owner of the vehicle. Instead, manager device 601 represents a device of a company that manages all of the disclosed features of instant claim 2, i.e. An image recording system comprising: a travel status recording apparatus including a storage that records an image that is captured by at least one camera mounted on a vehicle, the travel status recording apparatus including at least one processor programmed to: identify personal information included in the captured image; and in response to the personal information in the captured image being identified, mask the personal information in the captured image in a restorable manner; and a server configured to communicate with the travel status recording apparatus via a network, the server including at least one processor programmed to: acquire a masked image from the travel status recording apparatus, the masked image corresponding to the captured image in which the personal information is masked; determine, in response to a request for the masked image acquired from a third party, whether to restore the personal information included in the acquired masked image based on a preset restoration level; in response to a determination to restore the personal information, restore the personal information included in the acquired masked image, and provide the third party with a masked image in which the personal information is restored; and in response to a determination not to restore the personal information, conceal the personal information included in the acquired masked image such that the personal information included in the acquired masked image cannot be restored, and provide the third party with a masked image in which the personal information is concealed, wherein the at least one camera includes a front camera configured to capture an image of a scene in front of the vehicle, and a vehicle interior camera configured to capture an image of a vehicle interior of the vehicle, the at least one processor of the server determines not to restore the personal information included in the acquired masked image generated by the front camera, and -2-Application No. 17/010,038 the at least one processor of the server determines whether to restore the personal information included in the acquired masked image generated by the vehicle interior camera based on presence or absence of approval by an owner of the vehicle.”  Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 09/04/2019). The closest prior art found was Adams et al. US 2021/0004486 A1 (PTO 892). Although Adams et al. discloses filtering personally identifiable information from vehicle data, Adams et al. does not appear to disclose “the at least one processor of the server determines not to restore the personal information included in the acquired masked image generated by the front camera, and -2-Application No. 17/010,038the at least one processor of the server determines whether to restore the personal information included in the acquired masked image generated by the vehicle interior camera based on presence or absence of approval by an owner of the vehicle” as recited in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly for the reasons presented, Claims 2 and 4 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486